.,




           OFFICE       OF l-NE   ATTORNEY     GENERAL     OF TEXAS
                                      AUSTIN




       Bonorable L. R. Thompson
     * County Auditor, Taylor County
     * Abilene, Texas
                                                            /I
      Dear Sir:                                             1, 1,
                          Opinion MO. O-1690
                    I     Rem1 Eay school dlstrip~ts.a&e &fund to the
                                                            the ourrent
                               State out of therr funds~fo3!~~
                               year to take care~f--a~,orpaj~ents.re-




                                                         the Auditing De-

                                                ts ecnt to districts
                                                ualization Department,,




                          out in your request t&t the oocaslon for
                           s brought about by the fact that some
                                            ty l.istea&OS58 ineligi-
                                            salary aid, and after
                                            o tho districts, the
      State Auditor di~covored this foot and found that aotuelly
      the districts v;erenot entitled to hire as many teachers
      as were employed, and Vierenot entitlea to as much salary
      aid as was sent, and the State Auditor had payment stopped
      on some of'the state warrants for that reason.
                V;lthrespect to the fir~stportion of your inquiry
      aspquoted above, we fcof that it would be Improper for us to
Honorable L. n. 'znompson,Page 2



answer same, as the only parties interested in an answer
to that portion oftyour request are private banking institu-
.tions holding these warrants, Mom we are prohiblted,~by
Article 4599, Rgvinad Civil .St?tutos, 1925, from advising.
&&ever, we c-illstate that your assumption that the banks
could be innocent purchasers of these State vfarrantsinths
sense of an innocent purchaser of a negotiable instrument,
is incorrect.
          F5.threspeot to the second portion of your request,
it is the opinion-of this department that the school dis-
tricts are not authorized to pay for any deficiencies of
the fiscal year 193% *En9out of their funds for the fiscal
-year1959-'40, as it would be in'violation of Articles 2749
and 2027 of the.Revised Civil Statutes, 1925.
           The Supreme Court in Collier vs. Feacock (1900),
54 S. FJ. 1027, held tha t a Board of Trustees was not author-
ized to execute a teachers contract which would cause a
dcficlency debtagainst the school fund of the district for
any particular year. The same dootrine has been extended
and applied not only to teachers* contracts,~but to other
obligations such .as the purchase of supplies, e~quuipmant,and
permanent improvements to the school properties.
            In Tapleman Common School District Vs. BOyd B.,
Hesd Company (T.C.A. 1937), 101 S-W. (2d) 352, two warrants
were issued   in payment for oeptio toileta, said warrants
being dated February 22, 1933, due February 22, 1934, and
April 1, 1934. These were renewal warrants and there was
no shoviingthat the district had any available funds on
hand for the year for which the purchase was made. The
court in holding that recovery Could not be ha8 on said war-
rants stated:
          "%hile the language used in said statUt8
     (2749) refers specifically to.a deficienoy created
     in the employment of teachers, it has been held
     that it applies with equal force to de.btsincurred
     in the purchase of equipment. In thie connection,
     the Court of Civil Appeals in Stephenson vs. ?hiiOn
     38stfng co., 62 S.'?.128, 129, in refierringto the
     holding of the Supreme Court in Collier vs. Peacock,
     supret said:
Honorable L. R. Thompson, Page 3 ~'



          H'Xt,is~held that a warrant for a teacherl~s
     salary in e.xcess'of'thesum apportioned to the
     district for the year cannot be made.a charge
     upon the funds of a subsequent year. Article 3959
     (now Article 2749) vaa construed as a limitation
     upon the pcn.ersof the trustee to contract any
     debt which~would cause a deficiency in the school
     fund of the district. Vhile the article applies
     alone to corrtractsfor teachers' salaries, we
     think the construction placed upon it by the Sup-
     reme Court applies with equal force to the articles
     controlling the purchase of school furniture.'R

          We'trust that the foregoing satisfactorily answer8
your inquiry.

                                Yours very truly
                            ATTORXEY GSNEP&L OF TXEAS


                                          D..D. Eahon
                                            Assistant